Title: From Thomas Jefferson to Henry Orne, 25 August 1820
From: Jefferson, Thomas
To: Orne, Henry


            
            Monticello
Aug. 25. 20.
          I thank you, Sir, for the pamphlet you were so  kind as to send me, with your letter of July 12. and still more for the kindness towards myself with which you have been pleased to express yourself. if I have bein able to be of any use to my fellow citizens, it is amply remunerated by such assurances of their satisfaction & approbation for their long continuance in the spirit of freedom I have no fear for their continuance in union and love of one another I do sincerely pray. to yourself I tender the assurances of my esteem and respect.Th: Jefferson